Citation Nr: 1117360	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-34 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is as likely as not related to his active duty.

2.  The Veteran has tinnitus that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

2.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases, including sensorineural hearing loss, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs include an audiological evaluation at his entrance examination in July 1966.  The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown below.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (5)
-5 (5)
XXXX
-5 (0)
LEFT
15 (30)
-5 (10)
-5 (5)
XXXX
5 (10)

The Board observes that no discharge examination is of record.  The Veteran DD 214 shows that his military occupational specialty (MOS) was that of a Jet Engine Mechanic.  Accordingly, acoustic trauma as the result of the Veteran's duties for his MOS is conceded.  In his claim, the Veteran indicated that he noticed decreased hearing while in service and that he subsequently noted experiencing constant ringing in his ears.  The Veteran also indicated that he was first told of his hearing loss in 1972 while working for American Motor Corps.  See April 2008 statement.  The Veteran's representative indicated that, because American Motor Corps is no longer in business, such records could not be obtained.  See August 2010 VA Form 646.

According to post-service medical records, a VA examination in July 2008 revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The Veteran was also diagnosed with tinnitus.  He indicated that his tinnitus had been present for the past 15 years or so. The Veteran reported that he was provided hearing protection in service but did not always wear it.  He also reported that he worked as a graphic designer for approximately 30 years after service and that during his college years he worked part-time in assembly and construction type work.  The Veteran also had a reported history of recreational firearm use/hunting for approximately the last 30 years.  The examiner opined that it was more likely than not that the Veteran's hearing loss and tinnitus were not due to military noise exposure.  The examiner noted that the Veteran did not complain of any hearing loss, ear problems, or tinnitus while in service or when he filed for compensation in 1970 and 1971.  Hearing loss and tinnitus were opined to be related to some unknown etiology.  With regards to hearing loss, the examiner noted that the pattern of hearing loss was not one of noise exposure but of some other unknown etiology.  With regards to tinnitus, the examiner observed the Veteran's reported late onset.  

The Veteran submitted a letter from G.D, M.D. dated in September 2009.  Dr. G.D. noted that the Veteran had hearing loss dating back to his service in the 1960s.  The Veteran also recalled having tinnitus in both ears when he was discharged from service.  The Veteran did not recall that he specifically had a hearing test when he was discharged from service.  Hearing loss was noted some years later.  Post-service, the Veteran had had very little in the way of noise exposure.  Although for a brief period he was a hunter with a gun, he now hunted with a bow.  He had not had any noisy occupations.  Dr. G.D. indicated that the Veteran's pattern of hearing loss was suggestive of previous noise exposure.  Dr. G.D. opined that the Veteran's hearing loss likely developed when he was in the service; that was the period of time when he was exposed to loud noises and was also the period of time when he developed tinnitus.  

Based on a review of the evidence, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  Initially, the Board acknowledges that, on enlistment, the Veteran exhibited 30 decibels in his left ear at 500 Hertz.  Significantly, however, the July 2008 VA examiner, who reviewed the Veteran's medical records in conjunction with that post-service examination, specifically stated that the audiological testing completed on service enlistment showed the Veteran to have bilateral hearing acuity which was within normal limits at that time.  Thus, the Board finds that the Veteran was sound (in terms of his hearing acuity) on service enlistment.  Also, as previously discussed herein, in-service acoustic trauma is conceded.  
Additionally, the Veteran has reported noticing decreased hearing in service and noticing tinnitus at the time of discharge from service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Although there is no objective evidence until 2008 showing bilateral hearing loss and tinnitus, the Board finds the Veteran competent and credible regarding his reports that he noticed decreased hearing and tinnitus when he was discharged from service.  Furthermore, the Veteran is also competent and credible regarding reporting that he was told that he had hearing loss as early as 1972, but that those records are not available.  

Thus, the Board finds that the evidence supports a finding of the onset of hearing loss and tinnitus in service and a continuity of symptomatology.  Based on the Veteran's reported history, Dr. G.D. provided positive nexus opinions regarding bilateral hearing loss and tinnitus.  Dr. G.D. provided a thorough rationale.  The Board acknowledges the July 2008 VA examiner's negative nexus opinion, which also included a thorough rationale and was also based on the Veteran's reported history.  Thus, the Board finds the two medical opinions to be of relatively equal evidentiary weight.  Given that the medical evidence is of relatively equal evidentiary weight, the Board concludes that the evidence regarding a nexus to his in-service acoustic trauma is in relative equipoise, and affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence does support a finding of a positive nexus between the Veteran's current bilateral hearing loss and tinnitus and his military service.  Under the benefit-of-the-doubt standard, when a veteran seeks benefits and the evidence is in relative equipoise regarding any issue material to the determination of a matter, the law dictates that the doubt belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Board has considered the doctrine of reasonable doubt, and finds that the record provides at least an approximate balance of negative and positive evidence on the medical nexus question of the whether the Veteran has bilateral hearing loss and tinnitus related to his military service.

Accordingly, and on the basis of the evidentiary posture as discussed herein, the Veteran's competent and credible lay statements, the positive and probative medical opinion, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss and tinnitus that were incurred in service.  The evidence is in favor of the grant of service connection for bilateral hearing loss and tinnitus.  Service connection for bilateral hearing loss and tinnitus is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


